EXHIBIT 10.3 CREDIT AGREEMENT among PUBLIC SERVICE COMPANY OF NEW MEXICO as Borrower, THE LENDERS IDENTIFIED HEREIN, WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent UNION BANK OF CALIFORNIA, N.A. as Syndication Agent AND BANK OF AMERICA, N.A., CITIBANK, N.A. and JPMORGAN CHASE BANK, N.A. as Co-Documentation Agents DATED AS OF AUGUST 17, 2005 WACHOVIA CAPITAL MARKETS, LLC and UNION BANK OF CALIFORNIA, N.A. as Joint Lead Arrangers and Co-Book Managers TABLE OF CONTENTS SECTION 1DEFINITIONS AND ACCOUNTING TERMS 1 1.1Definitions. 1 1.2Computation of Time Periods and Other Definitional Provisions. 15 1.3Accounting Terms/Calculation of Financial Covenants. 15 1.4Time. 15 1.5Rounding of Financial Covenants. 16 1.6References to Agreements and Requirement of Laws. 16 1.7Letter of Credit Amounts. 16 SECTION 2CREDIT FACILITY 16 2.1Revolving Loans. 16 2.2Letter of Credit Subfacility. 17 2.3Continuations and Conversions. 24 2.4Minimum Amounts. 25 2.5Extension Option. 25 2.6Evidence of Debt. 26 SECTION 3GENERAL PROVISIONS APPLICABLE TO REVOLVING LOANS 26 3.1Interest. 26 3.2Payments Generally. 27 3.3Prepayments. 28 3.4Fees. 28 3.5Payment in full at Maturity. 29 3.6Computations of Interest and Fees. 29 3.7Pro Rata Treatment. 30 3.8Sharing of Payments. 31 3.9Capital Adequacy. 31 3.10Eurodollar Provisions. 31 3.11Illegality. 32 3.12Requirements of Law; Reserves on Eurodollar Loans. 32 3.13Taxes. 33 3.14Compensation. 35 3.15Determination and Survival of Provisions. 36 SECTION 4CONDITIONS PRECEDENT TO CLOSING 36 4.1Closing Conditions. 36 SECTION 5CONDITIONS TO ALL EXTENSIONS OF CREDIT 38 5.1Funding Requirements. 38 SECTION 6REPRESENTATIONS AND WARRANTIES 39 6.1Organization and Good Standing. 39 6.2Due Authorization. 39 6.3No Conflicts. 39 6.4Consents. 39 6.5Enforceable Obligations. 40 6.6Financial Condition. 40 i 6.7No Material Change. 40 6.8No Default. 40 6.9Litigation. 41 6.10Taxes. 41 6.11Compliance with Law. 41 6.12ERISA. 41 6.13Use of Proceeds; Margin Stock. 42 6.14Government Regulation. 42 6.15Solvency. 42 6.16Disclosure. 42 6.17Environmental Matters. 43 6.18Material Leases. 43 6.19Material Lease Interest Payments and Discount Rate. 43 SECTION 7AFFIRMATIVE COVENANTS 43 7.1Information Covenants. 43 7.2Financial Covenants. 45 7.3Preservation of Existence and Franchises. 45 7.4Books and Records. 46 7.5Compliance with Law. 46 7.6Payment of Taxes and Other Indebtedness. 46 7.7Insurance. 46 7.8Performance of Obligations. 46 7.9Use of Proceeds. 46 7.10Audits/Inspections. 47 SECTION 8NEGATIVE COVENANTS 47 8.1Nature of Business. 47 8.2Consolidation and Merger. 47 8.3Sale or Lease of Assets. 47 8.4Affiliate Transactions. 48 8.5Liens. 48 8.6Accounting Changes. 49 SECTION 9EVENTS OF DEFAULT 49 9.1Events of Default. 49 9.2Acceleration; Remedies. 51 9.3Allocation of Payments After Event of Default. 52 SECTION 10AGENCY PROVISIONS 53 10.1Appointment and Authority. 53 10.2Rights as a Lender. 53 10.3Exculpatory Provisions. 53 10.4Reliance by Administrative Agent. 54 10.5Delegation of Duties. 54 10.6Resignation of Administrative Agent. 55 10.7Non-Reliance on Administrative Agent and Other Lenders. 55 10.8No Other Duties, Etc. 56 10.9Administrative Agent MayFile Proofs of Claim. 56 SECTION 11MISCELLANEOUS 56 ii 11.1Notices; Effectiveness; Electronic Communication. 56 11.2Right of Set-Off. 58 11.3Successors and Assigns. 59 11.4No Waiver; Remedies Cumulative. 62 11.5Attorney Costs, Expenses, Taxes and Indemnification by Borrowers. 62 11.6Amendments, Etc. 63 11.7Counterparts. 64 11.8Headings. 64 11.9Survival of Indemnification and Representations and Warranties. 65 11.10Governing Law; Venue; Service. 65 11.11Waiver of Jury Trial; Waiver of Consequential Damages. 65 11.12Severability. 66 11.13Further Assurances. 66 11.14Confidentiality. 66 11.15Entirety. 66 11.16Binding Effect; Continuing Agreement. 67 11.17Regulatory Statement. 67 11.18USA Patriot Act Notice. 67 11.19Acknowledgment. 68 11.20Replacement of Lenders. 68 iii SCHEDULES Schedule 1.1(a) Pro Rata Shares Schedule 1.1(c) Existing Letters of Credit
